I cannot agree that the tractor used in the road construction was, in the sense of the law, a "vehicle." It was an implement used for work confined to a certain locality. The definition of "vehicle" found in the statute, article 6675a-1, in my opinion was not intended by the Legislature to include tractors used in work such as in the instant case. The definition: "`Vehicle' means every device in, or by which any person or property is or may be transported or drawn upon a public highway," etc., to my mind can mean only the instrumentality used to transport from place to place persons or property — not an implement used to construct roads. To say that a tractor that travels almost at a snail's pace, and is by common knowledge known to be used only for construction work, such as road building, and would never be thought of as a thing to transport passengers or freight, is to give it a meaning contrary to its universally accepted meaning as to its intended use. 66 C.J. 426, 427. I cannot bring myself to believe that the Legislature intended to so broaden the meaning of the word "vehicle."
The judgment should be affirmed.